Acknowledgements
This communication is in response to applicant’s response filed on 05/06/2021.
Claims 8, 10, and 18 have been cancelled. 
Claims 1-7, 9, 11-17, and 19-23 are pending and have been examined in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the applicant’s arguments:
Regarding applicant’s argument on Claim Rejections - 35 USC § 103, that the LaPorte (US 20120316950) teaches a merchant device processing the transaction and outputting a 2D barcode or QR code on an electronic receipt, and does not explicitly teach the claimed inventive concept in which the merchant device receives billing information and generates a 2D barcode or QR code for the consumer to then scan with his mobile device to output to a transaction server for transaction processing,” as in amended claim 1, examiner respectfully agrees with applicant and has issued a new grounds of rejection for claim 1. Applicant makes similar arguments for claims 11 and 20 as for claim 1. Examiner respectfully agrees with applicant for the same reasons listed above for claim 1.


Claim Objections
Claims 22-23 are objected to because of the following informalities:  
Claim 22 currently depends from claim 11, but examiner believes claim 22 should depend from claim 20 since claim 22 is identical to claim 13.
Claim 23 currently depends from claim 1, but examiner believes claim 23 should depend from claim 20, since claim 23 is identical to claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7, 9, 11-12, 14-15, 17, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 20160162878) in view of Yang (20150019440) in further view of Park (US 20160302061) in further view of Lyons (US 20160335620).

Regarding Claims 1, 11, and 20, Kramer teaches receiving a first representation of a billing information, wherein the merchant device comprises one or more of a point of sale (POS) device, an output device, a data analyser device, or an authentication device (Paragraphs 0018 and 0028 teach the Client creates an Order which consists in any transaction that requires the transference of funds from the Client to the Merchant; this Order includes but is not limited to the purchase of products and services, charitable donations or other funds transfer; the Merchant receives this Order and registers the transaction on its Point-of-Sale (POS) system); parsing the first representation of the billing information to recover the billing information (Paragraph 0037 teaches the Merchant registers the purchase on the POS; this step is performed based on the Merchant's business rules and individual requirements; then, the POS authenticates to the Payment Provider; after the authentication is successful the POS stores the transaction information and uses this information to create the RECORD 1A (i.e., parses information to create the Record 1A); generating a second graphically encoded representation of the billing information (Paragraphs 0020, 0031, 0028, and 0036 teach the POS encodes a Transaction Unique Identifier into a visual element (i.e., a Barcode); information included in the Barcode is not limited to the and providing a scannable output of the merchant device, the scannable output comprising a display and/or a printout of the second graphically encoded representation of the billing information (Paragraphs 0028 and 0036 teach the merchant then presents the printed Barcode to the Client; alternatively this printed Barcode can be displayed in a screen to the Client; the Client then uses the Application on his or her Mobile Device, such as a smart phone or tablet computer, to activate the digital camera and read and interpret this Barcode, retrieving the Transaction Unique Identifier).
However, Kramer does not explicitly teach generating a second graphically encoded representation of the billing information and of the particular encryption key index; and providing a scannable output, the scannable output comprising a display and/or a printout of the second graphically encoded representation of the billing information and of the particular encryption key index.
Yang from same or similar field of endeavor teaches generating a second graphically encoded representation of the billing information and of the particular encryption key index (Paragraphs 0027 and 0043 teach a 2D-barcode is generated according to the owner's public-key ID (i.e., particular encryption key index) and personal information, wherein the personal information can include billing information (i.e., the name of payee, the amount of the money, and other required information by the bank)); providing a scannable output, the scannable output comprising a display and/or a printout of the second graphically encoded representation of the billing information and of the particular encryption key index (Paragraphs 0028 and 0043 teach after generating the 2d-barcode, the method chooses a proper position on the documentation to paste 2D-barcode; then the 2D-barcode is placed in the original documentation (i.e., comprises billing information)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kramer, which teaches generating a second graphically encoded representation of the billing information; and providing a scannable output of the merchant device, the scannable output comprising a display and/or a printout of the second graphically encoded representation of the billing information, to incorporate the teachings of Yang to generate a second graphically encoded representation of the billing information and of the particular encryption key index; and provide a scannable output, the scannable output comprising a display and/or a printout of the second graphically encoded representation of the billing information and of the particular encryption key index.
There is motivation to combine Yang into Kramer because the bank (i.e., transaction server) will retrieve the information from 2D-barcode and get public-key ID, then using the public-key ID, the bank is able to locate the corresponding key(s) in the public-key center (Yang Paragraph 0044).
However, the combination of Kramer and Yang does not explicitly teach selecting a particular encryption key index from among a plurality of encryption key indices, wherein the particular encryption key index identifies a particular encryption key pair that includes a public encryption key and a private encryption key from among a set of encryption keys that are indexed by the plurality of encryption key indices.
Park from same or similar field of endeavor teaches selecting a particular encryption key index from among a plurality of encryption key indices, wherein the particular encryption key index identifies a particular encryption key pair that includes a public encryption key and a private encryption key from among a set of encryption keys that are indexed by the plurality of encryption key indices (Paragraphs 0141-0143 teach an embedded Universal Integrated Circuit Card (eUICC) may either randomly select one of a number of ephemeral asymmetric key pairs and uses the selected one; or sequentially select one of a number of ephemeral asymmetric key pairs (e.g., in order of index) and use the selected one).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Kramer and Yang, which teaches generating a graphical representation of a key index, to incorporate the teachings of Park, which teaches selecting a particular encryption key index from among a plurality of encryption key indices, wherein the particular encryption key index identifies a particular encryption key pair that includes a public encryption key and a private encryption key from among a set of encryption keys that are indexed by the plurality of encryption key indices for the graphical representation.
There is motivation to combine Park into the combination of Kramer and Yang because by selecting an encryption key index that identifies an asymmetric key pair, the merchant device notifies the transaction server (i.e., the transaction 
However, the combination of Kramer, Yang, and Park does not explicitly teach wherein the private encryption key is configured to be used to sign a payment confirmation token and the public encryption key is configured to be used to verify that the payment confirmation token was signed by the private encryption key.
Lyons from same or similar field of endeavor teaches wherein the private encryption key is configured to be used to sign a payment confirmation token and the public encryption key is configured to be used to verify that the payment confirmation token was signed by the private encryption key (Paragraph 0077 teaches after validation, the vending platform processes the payment through the payment gateway; on successful completion of this processing, the vending platform generates a confirmation token using a private key (this may for example be one of the private keys of the card network provider—the card network provider is in a suitable position to be trusted by all parties involved, so this is appropriate); the vending platform returns the confirmation token to the vending application (i.e., on the mobile device); the vending application then sends the confirmation token to the vending component (i.e., part of merchant device); the vending component verifies the confirmation 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kramer, Yang, and Park that teach selecting a particular encryption key index from among a plurality of encryption key indices, wherein the particular encryption key index identifies a particular encryption key pair that includes a public encryption key and a private encryption key from among a set of encryption keys that are indexed by the plurality of encryption key indices to incorporate the teachings of Lyons for the private encryption key to be configured to be used to sign a payment confirmation token and the public encryption key to be configured to be used to verify that the payment confirmation token was signed by the private encryption key.
There is motivation to combine Lyons into the combination of Kramer, Yang, and Park because such a system provides effective payment device transactions at a vending machine with sufficient security without significant infrastructural cost. The use model is also straightforward and attractive for the user. In embodiments, the vending platform is adapted to sign the confirmation token with a vending platform private key, and wherein the vending machine wireless payment device interface is adapted to enable vending by verifying the confirmation token with a vending platform public key. This approach provides an effective security model. If the vending platform is controlled by or vouched for by the card network provider, this is a party already trusted by those responsible for the different elements of the system (Lyons Paragraphs 0010-0012).
Regarding Claim 1, Kramer teaches a method performed by a merchant device (Paragraphs 0017 and 0028 teach a method for allowing the payment of purchases and the performance of other funds transfers using mobile devices equipped with a digital camera and network connectivity; this method contemplates a use-case scenario where the Client performs a purchase such as a meal in a dine in restaurant where he or she (a) orders and consume the product or service, which is then (b) invoiced and (c) paid).
Regarding Claim 11, Kramer teaches a merchant device comprising: a processor; and a data storage device configured to store computer-readable program instructions that, when executed by the processor, cause the merchant device to carry out functions (Paragraphs 0017-0018 teach a system for allowing the payment of purchases and the performance of other funds transfers using mobile devices equipped with a digital camera and network connectivity; the system comprises the Merchant that receives Client’s Order and registers the transaction on its Point-of-Sale (POS) system).
Regarding Claim 20, Kramer teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor of a merchant device, cause the merchant device to carry out functions (Paragraph 0018 teaches the system comprises the Merchant that receives Client’s Order and registers the transaction on its Point-of-Sale (POS) system (i.e., comprises non-transitory computer-readable medium)).

	Regarding Claims 2, 12, and 21, the combination of Kramer, Yang, Park, and Lyons teaches all the limitations of claims 1, 11, and 20 above; and Kramer wherein the billing information comprises one or more of: a bill identifier, a merchant identifier, an employee identifier, a location identifier, information about goods and/or services being billed, an amount due, and a table identifier (Paragraph 0031 teaches the application uses the data received on RECORD 2 B to display, in step 320 information to the Client which includes, but is not limited to the Merchant's identification information and transaction's total).

Regarding Claims 4, 14, and 23, the combination of Kramer, Yang, Park, and Lyons teaches all the limitations of claims 1, 11, and 20 above; and Kramer further teaches wherein the first representation of the billing information comprises a textual representation of the billing information formatted using a bill template (Paragraphs 0037 and 0031 teach the Merchant registers the purchase on the POS; the POS stores the transaction information and uses this information to create the RECORD 1 A (i.e., bill template comprising textual representation of billing information); the data received on RECORD 2 B (i.e., same as RECORD 1 A) to display, information to the Client which includes, but is not limited to the Merchant's identification information and transaction's total).

Regarding Claims 5 and 15, the combination of Kramer, Yang, Park, and Lyons teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach wherein generating the second representation of the billing information comprises generating a barcode or matrix code that encodes at least the particular encryption key index.
wherein generating the second representation of the billing information comprises generating a barcode or matrix code that encodes at least the particular encryption key index (Paragraphs 0027 and 0043 teach a 2D-barcode (i.e., QR code is a type of 2D-barcode) is generated according to the owner's public-key ID (i.e., particular encryption key index) and personal information, wherein the personal information can include billing information (i.e., the name of payee, the amount of the money, and other required information by the bank)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kramer, Yang, Park, and Lyons to incorporate the further teachings of Yang to use an encryption key index wherein the generated second representation comprises selecting the encryption key index.
There is motivation to further combine Yang into the combination of Kramer, Yang, Park, and Lyons because of the same reasons listed above for claims 1 and 11.

Regarding Claims 6 and 16, the combination of Kramer, Yang, Park, and Lyons teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach determining a second particular encryption key index based on an integer randomly selected between 1 and a number N of the set of encryption keys.
Park further teaches determining a second particular encryption key index based on an integer randomly selected between 1 and a number N of the set of encryption keys (Paragraph 0142 teaches an embedded Universal Integrated Circuit Card (eUICC) may randomly select one of a number of ephemeral asymmetric key pairs and use the selected one).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kramer, Yang, Park, and Lyons to incorporate the further teachings of Park to randomly select an encryption key index.
There is motivation to further combine Park into the combination of Kramer, Yang, Park, and Lyons because of the same reasons listed above for claims 1 and 11.

Regarding Claims 7 and 17, the combination of Kramer, Park, Lyons, and Yang teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach receiving, at the merchant device, the payment confirmation token.
Lyons further teaches receiving, at the merchant device, the payment confirmation token (Paragraph 0077 teaches the vending application then sends the confirmation token to the vending component (i.e., part of the merchant device)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kramer, Yang, Park, and Lyons to incorporate the further teachings of Lyons to receive, at the merchant device, the payment confirmation token.


Regarding Claims 9 and 19, the combination of Kramer, Yang, Park, and Lyons teaches all the limitations of claims 7 and 17 above; however the combination does not explicitly teach using the public encryption key to verify that the payment confirmation token was signed by the private encryption key.
Lyons further teaches using the public encryption key to verify that the payment confirmation token was signed by the private encryption key (Paragraph 0077 teaches the vending component verifies the confirmation token signature using the vending platform's public key and the SHA256withRSA algorithm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kramer, Yang, Park, and Lyons to incorporate the further teachings of Lyons to use the public encryption key to verify that the payment confirmation token was signed by the private encryption key.
There is motivation to further combine Lyons into the combination of Kramer, Yang, Park, and Lyons because of the same reasons listed above for claims 1 and 11.

Claims 3, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 20160162878) in view of Yang (20150019440) in further view of Park (US 20160302061) in further view of Lyons (US 20160335620) in further view of Liberty (US 20140172531).

Regarding Claims 3, 13, and 22, the combination of Kramer, Yang, Park, and Lyons teaches all the limitations of claims 1, 11, and 20 above; and Kramer further teaches wherein providing the scannable output of the merchant device comprises providing the scannable output of the merchant device using the output device (Paragraphs 0028 and 0036 teach the merchant then presents the printed Barcode to the Client; alternatively this printed Barcode can be displayed in a screen to the Client; the Client then uses the Application on his or her Mobile Device, such as a smart phone or tablet computer, to activate the digital camera and read and interpret this Barcode, retrieving the Transaction Unique Identifier).
However, the combination does not explicitly teach wherein the merchant device comprises the data analyser device and the output device, wherein receiving the first representation of the billing information comprises receiving the first representation of the billing information at the data analyser device, wherein parsing the first representation of the billing information comprises parsing the first representation of the billing information using the data analyser device, and wherein generating the second graphically encoded representation of the billing information comprises generating the second graphically encoded representation of the billing information using the data analyser device.
Liberty from same or similar field of endeavor teaches wherein the merchant device comprises the data analyser device and the output device (Paragraphs 0069 and 0070 teach the cloud payment system may decrypt the embedded, encrypted information (i.e., analyser device) and once the transaction has been processed, the cloud payment system generates a digital receipt and wirelessly transmits (i.e., outputs) the receipt to the customer), wherein receiving the first representation of billing information comprises receiving the first representation of billing information at the data analyser device (Paragraphs 0075 and 0085 teaches the financial transaction processing system (i.e., cloud payment system), which includes a transaction processing module (i.e., analyser device) to process the transaction, receiving transaction information (i.e., first representation of billing information)), wherein parsing the first representation of the billing information comprises parsing the first representation of the billing information using the data analyser device (Paragraphs 0069 and 0087 teach the provider's computer system (i.e., cloud payment system) may access the purchaser's account information which was embedded in the QR code by decrypting (i.e., parsing) the embedded information), and wherein generating the second representation of the billing information comprises generating the second representation of the billing information using the data analyser device (Paragraph 0087 teaches the retailer's computer system (i.e., cloud payment system) may then generate a second, different tokenized QR code).

There is motivation to combine Liberty into the combination of Kramer, Yang, Park, and Lyons because notably, the retailer's computer system does not need a typical point of sale device such as a credit card reader or debit card reader. Indeed, for the transactions described in FIG. 3, the retailer does not even need a cash register. The retailer only needs a computing device capable of communication with the cloud payment system (Liberty Paragraph 0064). The cloud payment system may decrypt the embedded, encrypted information including the restaurant's account information, the restaurant customer's account information, the menu items being purchased, and an indication of which debit or credit network is preferred for processing the customer's payment. The cloud payment system then processes the transaction between the customer's debit or credit card provider and the restaurant's commercial bank or other account, as explained .

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCarthy (US 20130073365) teaches methods and systems for performing a payment transaction. A method for performing a payment transaction may include receiving purchase information from a merchant and associating the purchase information with an identifier. The method may also include transmitting the identifier to the merchant and receiving the identifier from a wireless device of a customer. The wireless device may obtain the identifier by receiving a code from a merchant device and by interpreting the code. The method may additionally include associating the identifier with the purchasing information, determining a payment account associated with the customer, transmitting a request to a payment service provider system to provide funds for the payment transaction, and receiving an authorization from the payment service provider system to provide the funds. The method may additionally include transmitting a confirmation of the authorization to 
Gadotti (US 20130262309) teaches a system and method for conducting secure payment using mobile communication devices, comprising: creating a first user account and a second user account in a central processing server, wherein the first user account creation comprises pairing a first mobile communication device with the first user account; generating, by the central processing server or a second device, a QR code for the second user; optically capturing and decoding the QR code by the first mobile communication device; transmitting the decoded information along with a security PIN provided by the first user to the central processing server upon user verification and confirmation; upon the successful authentication of the first user, transferring funds from the first user account to the second user account; and sending, by the central processing server, to the first user and the second user a notification of the result of the funds transfer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685                  

/JAY HUANG/Primary Examiner, Art Unit 3685